Appeal by plaintiffs from an order of the Supreme Court, entered in St. Lawrence County on March 12, 1955, granting defendant’s motion to change the place of trial from St. Lawrence County to Jefferson County on the grounds that the convenience of witnesses and the ends of justice would be promoted by such change. The actions are in negligence and arise out of an automobile accident which occurred in Jefferson County. Defendant’s moving papers set forth the names of five witnesses residing in Jefferson County, and adequately, though generally, indicate the materiality of their testimony. Plaintiffs give the names of no witnesses residing in St. Lawrence County. Three of defendant’s witnesses are its employees, but this “is not a ground to disregard their convenience entirely.” (Seeley v. New York Tel. Co., 278 App. Div. 613). Since a preponderance of witnesses reside in Jefferson County and the accident happened there, it was a proper exercise of discretion to grant the motion. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.